April 30, 2010 Securities and Exchange Commission treet, N.E. Washington, DC20549 Re: First Investors Tax Exempt Funds Tax-Exempt Fund, Tax Exempt Fund II, California Fund, Connecticut Fund, Massachusetts Fund, Michigan Fund, Minnesota Fund, New Jersey Fund, New York Fund, North Carolina Fund, Ohio Fund, Oregon Fund, Pennsylvania Fund and Virginia Fund File Nos. 002-82572; 811-03690 Post-Effective Amendment No. 35 Ladies and Gentlemen: We have acted as counsel to First Investors Tax Exempt Funds (the “Trust”) in connection with the preparation of Post-Effective Amendment No. 35 to the Trust’s Registration Statement on Form N-1A (the “Amendment”), and we have reviewed a copy of the Amendment being filed with the Securities and Exchange Commission. Pursuant to paragraph (b)(4) of Rule 485 under the Securities Act of 1933, we represent that, based on our review and our assessment of the disclosure changes being effected by the Amendment, the Amendment does not contain disclosures that would render it ineligible to become effective pursuant to paragraph (b) of Rule 485. Very truly yours, /s/ K&L Gates LLP
